Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 13, 2022

The Court of Appeals hereby passes the following order:

A22A1271. JONATHAN JERMAINE SERCHION v. THE STATE.

      Jonathan Jermaine Serchion, acting pro se, filed a motion for out-of-time
appeal, contending that his trial counsel failed to advise him about his right to appeal.
The trial court denied this motion because the same issue had already been decided
in a previous habeas corpus action. Serchion thereafter filed this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). Serchion, therefore, “had no right to file a
motion for an out-of-time appeal in the trial court; his remedy, if any, lies in habeas
corpus[,]” Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036, decided March
15, 2022). It appears that Serchion has already pursued this remedy. Nonetheless,
rather than denying Serchion’s motion on these grounds, the trial court should have
dismissed it. See id. Accordingly, the trial court’s order denying the motion for
out-of-time appeal is hereby VACATED and this appeal is hereby REMANDED to
the trial court, which is DIRECTED to enter an order dismissing the motion for
out-of-time appeal.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/13/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.